Hill, J.
In a petition against the seller of certain land, to compel the specific performance of the contract of sale, wherein the property is described as “my property consisting of 85 acres, more or less, in DeKalb county, being in Redan District, and more particularly described as follows: Fronting the Rock Bridge Road, with a five-room house *619thereon, now occupied by tenant by name of Wilson,” the words “my property consisting of” prima facie mean that the seller has a distinct tract of about eighty-five acres located at the place designated in the district named; and the description is sufficiently definite to admit parol evidence to fix its boundaries, and it is error for the court to sustain a general demurrer to the petition, based on the ground that it sets forth no cause of action, because the contract is too vague and indefinite to be specifically enforced. Harriss v. Howard, 126 Ga. 325 (55 S. E. 59).
April 23, 1914.
Equitable petition. Before Judge Boan. Bockdale superior court. March 29, 1913.
T. 0. Hathcoclc, for plaintiff. L. B. Norton, for defendant.

Judgment affirmed.


All the Justices concur, except Afkmson, J., absent.